Case: 14-14658   Date Filed: 04/28/2015     Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-14658
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 9:14-cv-80479-JIC



GEORGE EKINS,
an individual,

                                                  Plaintiff - Appellee,

v.

HARBOURSIDE FUNDING, LP,
a Florida limited partnership,
HARBOURSIDE FUNDING GP, LLC,
a Florida limited liability company,
FLORIDA REGIONAL CENTER, LLC,
a Florida limited liability company,

                                                  Defendants - Appellants.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 28, 2015)
                Case: 14-14658       Date Filed: 04/28/2015      Page: 2 of 8


Before JULIE CARNES, FAY, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Defendants Harbourside Funding, LP, Harbourside Funding GP, LLC, and

Florida Regional Center, LLC appeal the district court’s grant of summary

judgment in favor of Plaintiff George Ekins, in Plaintiff’s breach of contract case.

In this state-law controlled, diversity action, no reversible error has been shown;

we affirm.

       Defendants were involved in financing a mixed-use real estate development

project called “Harbourside Place,” in Jupiter, Florida. Plaintiff entered into a

written agreement (the “Consulting Agreement”)1 with Defendants to provide

various services in connection with the development project. Defendants

eventually stopped making payments to Plaintiff under the Consulting Agreement,

and Plaintiff threatened to file suit.




1
 The written agreement is in fact titled “Summary of Principal Terms, 9/11/11, ‘Harbourside
Place.’” This single written agreement has been referred to by three different names throughout
this proceeding: (1) as the “Service Contract” by the district court, (2) as the “Consulting
Agreement” by Plaintiff, and (3) as the “Brokerage Agreement” by Defendants. Because the
Settlement Agreement at issue in this appeal refers to the underlying written agreement as the
“Consulting Agreement,” we use that term.
                                                 2
                Case: 14-14658      Date Filed: 04/28/2015      Page: 3 of 8


       Plaintiff and Defendants 2 then entered into a Settlement Agreement and

General Release (“Settlement Agreement”). Briefly stated, Defendants agreed to

pay Plaintiff a total of $900,000 (to be paid in six installments) in exchange for

Plaintiff’s release of Defendants from all claims arising out of the Consulting

Agreement.

       Defendants made the first installment payment to Plaintiff under the

Settlement Agreement but failed to make further payment. In accordance with the

terms of the Settlement Agreement, Plaintiff provided written notice to Defendants

of the payment default, allowed Defendants time to cure the default, and

accelerated the payments due under the Settlement Agreement. Plaintiff then filed

this civil action seeking enforcement of the Settlement Agreement.

       The district court granted Plaintiff’s motion for summary judgment. Then,

following a hearing, the district court denied Defendants’ motion for

reconsideration and entered final judgment in favor of Plaintiff.

       We review the district court’s grant of summary judgment de novo, viewing

the evidence and all reasonable factual inferences in the light most favorable to the

nonmoving party. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).



2
  Defendants dispute whether Harbourside Funding GP, LLC was in fact a party to the Settlement
Agreement. As discussed later in this opinion, we conclude that Harbourside Funding GP, LLC
is bound by the terms of the Settlement Agreement.
                                               3
              Case: 14-14658     Date Filed: 04/28/2015   Page: 4 of 8


Summary judgment is proper where no genuine issue of material fact exists and the

moving party is entitled to judgment as a matter of law. Id.

      On appeal, Defendants first argue that the Settlement Agreement is

unenforceable under Fla. Stat. § 475.41 which, briefly stated, invalidates contracts

for unlicensed brokerage services. Defendants allege that Plaintiff (who is not a

Florida-licensed broker) provided brokerage services pursuant to the Consulting

Agreement. As a result, Defendants contend that the Settlement Agreement

constitutes indirect payment to Plaintiff for unlicensed brokerage services and,

thus, is invalid under section 475.41.

      “In rendering a decision based on state substantive law, a federal court must

decide the case the way it appears the state’s highest court would.” Ernie Haire

Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1290 (11th Cir. 2001) (quotations

omitted). Where the state’s highest court has not spoken to an issue, we look to

decisions of the state’s intermediate appellate courts unless we are “convinced by

other persuasive data that the highest court of the state would decide otherwise.”

Mesa Air Group, Inc. v. Delta Air Lines, Inc., 573 F.3d 1124, 1131 n.9 (11th Cir.

2009).

      According to the Florida Supreme Court, when statutory language is “clear

and unambiguous and conveys a clear and definite meaning, . . the statute must be

                                          4
               Case: 14-14658    Date Filed: 04/28/2015    Page: 5 of 8


given its plain and obvious meaning.” Donato v. AT&T, 767 So. 2d 1146, 1150

(Fla. 2000).

      Under section 475.41, “[n]o contract for a commission or compensation for

any act or service enumerated in § 475.01(3) is valid unless the broker or sales

associate” was licensed properly under Florida law when they performed the act or

service. Fla. Stat. § 475.41. Section 475.01(3) defines “operating” as a broker to

mean “the commission of one or more acts described in this chapter as constituting

or defining a broker.” A “Broker” is defined, in pertinent part, as

      a person who, for another . . . takes any part in the procuring of
      sellers, purchasers, lessors, or lessees of business enterprises or
      business opportunities or the real property of another, or leases, or
      interest therein, including mineral rights, or who directs or assists in
      the procuring of prospects or in the negotiation or closing of any
      transaction which does, or is calculated to, result in a sale, exchange,
      or leasing thereof, and who receives, expects, or is promised any
      compensation or valuable consideration, directly or indirectly therefor
      ....
Fla. Stat. § 475.01(1)(a).

      In determining the applicability of Fla. Stat. § 475.41 to this case, we stress

that Plaintiff seeks to enforce the terms of the Settlement Agreement, not the

underlying Consulting Agreement. Under Florida law, a settlement agreement is

treated “as a distinct contract, separate from the parties’ underlying agreements.”

See Lazy Flamingo, USA, Inc. v. Greenfield, 834 So. 2d 413, 414 (Fla. Ct. App.


                                          5
               Case: 14-14658     Date Filed: 04/28/2015    Page: 6 of 8


2003). Moreover, “settlements are highly favored and will be enforced whenever

possible.” Robbie v. Miami, 469 So. 2d 1384, 1385 (Fla. 1985). “[I]n the absence

of an ambiguity on the face of a contract, it is well settled that the actual language

used in the contract is the best evidence of the intent of the parties, and the plain

meaning of that language controls.” Emergency Assocs., P.A. v. Sassano, 664 So.
2d 1000, 1003 (Fla. Ct. App. 1995).

      The parties entered into the Settlement Agreement “to settle and resolve all

disputes between and among the Parties relative to the Consulting Agreement.” In

furtherance of that goal, Defendants agreed to pay Plaintiff a set monetary amount

in exchange for Plaintiff’s release of Defendants from all claims “related to or

arising out of the Consulting Agreement.” The Settlement Agreement provides

expressly that it “is being entered into by the Parties as a compromise of disputed

claims and is not for the payment of any particular fee payable to [Plaintiff]

pursuant to the Consulting Agreement.” (emphasis added).

      Under the plain, unambiguous language of the Settlement Agreement, the

payment to Plaintiff was to be made in exchange for Plaintiff’s release of claims

against Defendants, not in exchange for Plaintiff’s services. Because the




                                           6
                Case: 14-14658       Date Filed: 04/28/2015       Page: 7 of 8


Settlement Agreement is no “contract for a commission or compensation for any

act or service,” the Agreement falls outside the scope of section 475.41.3

       We reject Defendants’ alternative argument that the Settlement Agreement is

unenforceable against Harbourside Funding GP, LLC: Defendants contend that

Harbourside Funding GP, LLC was no party to the Settlement Agreement. First,

the Settlement Agreement was entered into expressly by “Harbourside Funding,

LP, Harbourside Place GP, LLC, and Florida Regional Center, LLC and their

respective affiliates and successors.” (emphasis added). The Settlement

Agreement also provides that it is “binding on, and shall inure to the benefit of,

each of the Parties and their respective past, present and future . . . affiliates,

owners, [and] members . . . .” That Harbourside Funding GP, LLC was the

managing member of Harbourside Funding, L.P. when the Settlement Agreement

was signed is undisputed.4 Thus, as an “affiliate” and “member” of a named party

to the Settlement Agreement, Harbourside Funding GP, LLC is bound by the terms

of that Agreement.



3
 Because Plaintiff does not seek to enforce the underlying Consulting Agreement and because
we conclude that the Settlement Agreement is not a contract covered by section 475.41, we need
not determine, as a matter of Florida law, whether Plaintiff’s contracted-for services under the
Consulting Agreement constituted unlicensed brokerage services.
4
 Harbourside Funding GP, LLC in fact signed the Settlement Agreement in its capacity as
Harbourside Funding, L.P.’s managing member.
                                             7
                Case: 14-14658       Date Filed: 04/28/2015       Page: 8 of 8


       Because we conclude that the Settlement Agreement is not invalid under

section 475.41 and is enforceable against all Defendants, Plaintiff is entitled to

summary judgment. 5

       AFFIRMED.




5
 In the district court, Defendants also argued that Plaintiff was unentitled to summary judgment
because Plaintiff stood in pari delicto with Defendants. Because Defendants have not raised this
argument on appeal, it is abandoned. See N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522
F.3d 1211, 1217 n.4 (11th Cir. 2008).
                                                  8